Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received 09/13/2022 has been entered in full. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments to the claims require further search and consideration from the original claims which results in the obviousness rejections disclosed below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2010/0086189 (hereinafter “Wang”) in view of Reiner US 2014/0072192 and further in view of Jackson et al. US 2013/0051643 (hereinafter “Jackson”).
Regarding claim 1, Wang discloses a medical imaging apparatus (see figure 4 and paragraph 0003)


    PNG
    media_image1.png
    475
    766
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    121
    420
    media_image2.png
    Greyscale

comprising: a medical workstation (control console 24 of figure 1, see paragraph 0038) 

    PNG
    media_image3.png
    418
    414
    media_image3.png
    Greyscale




including a workstation display (paragraph 0038 the information is sent to control console 24 and displayed for the technologist to review) and one or more workstation user input devices (see paragraph 0049, a GUI is displayed in figures 5 and 6 in which the viewer uses a mouse , touchscreen, or other pointing mechanism to interact with the display)

    PNG
    media_image4.png
    466
    426
    media_image4.png
    Greyscale


; a medical imaging device controller operator commands for an image or one or more types of images, note to be displayed these images must inherently be stored in an archive even if it is just an image buffer),

    PNG
    media_image5.png
    181
    414
    media_image5.png
    Greyscale

 receives entry of radiology examination reports , 

    PNG
    media_image6.png
    215
    412
    media_image6.png
    Greyscale



; operate the medical imaging device controller to perform an imaging examination session including operating the medical imaging device controller to control the medical imaging device to acquire session medical images (see paragraph 0038 above) ; while performing the imaging examination session, assign quality ratings to the session medical images based on image quality ratings 

    PNG
    media_image7.png
    288
    415
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    885
    662
    media_image8.png
    Greyscale
 
; and while performing the imaging examination session, output quality ratings assigned to the session medical images wherein the  image quality rating user dialog provides constrained image quality ratings for user selection including at least a good image quality rating and a poor image quality rating (see figure 4 and paragraph 0038 , provide prompt reporting to the technologist of acceptable [good] or unacceptable [poor, see also 32 of figure 4] CNR levels in the image, see also paragraphs 0051-0052 where the CNR levels are taken in combination with an expert’s score of the image) ; and wherein the display of quality ratings assigned to the session medical images includes displaying that any session medical image assigned the poor image quality rating should be reacquired (see paragraph 0038, this gives the technologist the opportunity to correct any condition or setup variables and to retake the image to obtain an improved image).
As discussed above, Wang discloses that an expert’s score of the images can be used as an input to derive the DIQS value of the image (see paragraph 0051) and that the expert systems for image evaluation are well known to those skill in the decision processing arts. However Wang does not go into any more detail regarding how the expert systems are used to obtain the expert’s score, thus does not explicitly disclose displaying an image rating user dialog, and receiving, via the image rating user dialog, image quality ratings for medical images displayed at the medical workstation . 
Reiner discloses a method and apparatus to improve medical imaging by standardizing image quality analysis which directly links the quality data with the imaging dataset (see paragraph 0003)

    PNG
    media_image9.png
    169
    421
    media_image9.png
    Greyscale

	Specifically Reiner discloses that a user interface may be used to input information regarding the quality of images by a user (see paragraph 0013 and 0045, receiving image quality analysis from the user on the data and the plurality of images, users may input commands to a user interface through a programmable stylus, keyboard, mouse, etc). This is interpreted by the Examiner as the part lacking from Wang, displaying an image rating user dialog, and receiving, via the image rating user dialog, image quality ratings for medical images displayed at the medical workstation 
	 


    PNG
    media_image10.png
    359
    410
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    192
    407
    media_image11.png
    Greyscale


Wang and Reiner are analogous art because they are from the same field of endeavor of imaging quality determination with medical imaging. 
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to obtain the expert quality scores used for training the system of Wang utilizing the well known approach of providing a GUI to the expert to allow the expert to enter his/her quality score for the image as taught by Reiner. Wang refers that expert systems for image evaluation are well known to those skill in the decision processing arts, and Reiner discloses one such typical system that uses a GUI to input the user’s score for an image. The motivation would be to allow an expert to see the images and input their quality score for the image. 
	Wang nor Reiner do not explicitly disclose that the medical imaging device controller is separate form the medical workstation. 
	Jackson discloses image processing techniques for coordinated image processing of tomographic images uitilizing processors on a medical imaging device and processors on a separate workstation (see paragraph 0001).

    PNG
    media_image12.png
    156
    550
    media_image12.png
    Greyscale

	Specifically as seen in figure 1, Jackson discloses that the medical imaging device 1 has a display 6 and is connected to a workstation 7 separate from the imaging system . 

    PNG
    media_image13.png
    158
    439
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    532
    814
    media_image14.png
    Greyscale
	
	Wang, Reiner,  and Jackson are analogous art because they are all from the same field of endeavor of medical imaging. 
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Wang, Reiner with Jackson to have a remote workstation from the medical imaging device. The motivation would be to allow the quality assessment to be carried out remotely thus improving quality of the captured medical images. 
Regarding claim 2, as discussed above the combination of Wang and Reiner discloses wherein the one 3or more electronic processors are programmed to assign a quality rating to a session medical image by operations including: transferring the session medical image from the medical imaging device controller to the medical workstation (see figure 4 of Wang); displaying the transferred session medical image at the medical workstation together with the image quality rating user dialog and receiving, via the image quality rating user dialog, at least one of an audio image quality rating and a visual image quality rating for the transferred session medical image (see paragraph 0013 of Reiner); and assigning the session medical image  the image quality rating received for the transferred session medical image at the medical workstation (see paragraph 0013 of Reiner, standardized annotation and mark up, or graphical data input, or speech data, etc).
	Regarding claim 3, Wang discloses perform machine learning using medical images stored in the archive and having received image quality ratings via the image quality rating user dialog to generate a trained image quality classifier for predicting an image quality rating for an input medical image (see figure 7 and paragraph 0052 above); wherein quality ratings are assigned to the session medical images by inputting the session medical images to the trained image quality classifier (see figure 7 and paragraph 0052).
	Regarding claim 4, Reiner discloses display the image quality rating user dialog while displaying medical images stored in the archive; and receive, via the image rating user dialog, image quality ratings for medical images stored in the archive and displayed at the medical workstation (see paragraph 0013 above).
	Regarding claim 5, Wang discloses wherein the machine learning includes performing deep learning comprising training a neural network that extracts image features as outputs of one or more neural layers of the neural network (see paragraph 0052 above).
	Regarding claim 6, Wang discloses wherein the deep learning does not operate on manually identified image features (see figure 7, Wang discloses the extracted features are CNR’s which are not manually identified).
	Regarding claim 7, Wang discloses wherein the deep learning further uses metadata about the images as inputs to the neural network (see paragraph 0052, the trained learning agent 60 takes the CNRs…and patient metadata to derive a DIQS that indicates the quality for each image), the metadata about the images including one or more of: image modality, reason for examination, and patient background stored in the archive (see paragraph 0052, in addition DIQS is associated with the patients clinical information stored in patient metadata).
	Regarding claim 8, as discussed Wang discloses machine learning and neural networks. Wang does not explicitly disclose that the machine learning is updated an additional medical images are stored in the archive having received image quality ratings via the image quality rating dialog, however machine learning is well known to be continually updating based on the new inputs coming in to which the Examiner declares official notice. The motivation would be to constantly be learning new information as is the norm with neural networks. 


Claims 10-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2010/0086189 in view of Reiner US 2014/0072192 and further in view of Braun et al. US 2015/0116361 (hereinafter “Braun”).
	Regarding claim 10, Wang discloses a non-transitory computer readable medium carrying software to control at least one processor to perform an image acquisition method (see figure 4, processor 30), the method including: operating a medical workstation to provide a graphical user interface (GUI) that displays medical images stored in an archive (see figure 4, control console 24), receives entry of radiology examination reports (see paragraph 0038), displays 
As discussed above, Wang discloses that an expert’s score of the images can be used as an input to derive the DIQS value of the image (see paragraph 0051) and that the expert systems for image evaluation are well known to those skill in the decision processing arts. However Wang does not go into any more detail regarding how the expert systems are used to obtain the expert’s score, thus does not explicitly disclose displaying an image rating user dialog, and receiving, via the image rating user dialog, image quality ratings for medical images displayed at the medical workstation . 
Reiner discloses a method and apparatus to improve medical imaging by standardizing image quality analysis which directly links the quality data with the imaging dataset (see paragraph 0003)
	Specifically Reiner discloses that a user interface may be used to input information regarding the quality of images by a user (see paragraph 0013 and 0045, receiving image quality analysis from the user on the data and the plurality of images, users may input commands to a user interface through a programmable stylus, keyboard, mouse, etc). This is interpreted by the Examiner as the part lacking from Wang, displaying an image rating user dialog, and receiving, via the image rating user dialog, image quality ratings for medical images displayed at the medical workstation 
	 Wang and Reiner are analogous art because they are from the same field of endeavor of imaging quality determination with medical imaging. 
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to obtain the expert quality scores used for training the system of Wang utilizing the well-known approach of providing a GUI to the expert to allow the expert to enter his/her quality score for the image as taught by Reiner. Wang refers that expert systems for image evaluation are well known to those skill in the decision processing arts, and Reiner discloses one such typical system that uses a GUI to input the user’s score for an image. The motivation would be to allow an expert to see the images and input their quality score for the image. 
	Wang nor Reiner do not explicitly disclose a color-coded image rating. However it is well known to use color-coding for image quality as shown by Braun. 
	Braun discloses a method for displaying medical image data using color-coding for image quality parameters (see paragraph 0051). 
	Wang, Reiner and Braun are analogous art as they are all from the same field of endeavor of medical image quality assessment. 
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Wang, Reiner, and Braun to use color-coding for the image quality parameters so that the viewer could easily and quickly distinguish between the different quality of the image parts. 
	Regarding claim 11, Wang discloses during a medical image reading session, quality ratings are assigned to the 5session medical images by inputting the session medical images to the trained image quality classifier (see paragraphs 0051-0052).
Regarding claim 12, as discussed above the combination of Wang and Reiner discloses wherein the one 3or more electronic processors are programmed to assign a quality rating to a session medical image by operations including: transferring the session medical image from the medical imaging device controller to the medical workstation (see figure 4 of Wang); displaying the transferred session medical image at the medical workstation together with the image quality rating user dialog and receiving, via the image quality rating user dialog, at least one of an audio image quality rating and a visual image quality rating for the transferred session medical image (see paragraph 0013 of Reiner); and assigning the session medical image  the image quality rating received for the transferred session medical image at the medical workstation (see paragraph 0013 of Reiner, standardized annotation and mark up, or graphical data input, or speech data, etc).
Regarding claim 13, Wang discloses wherein the machine learning includes performing deep learning comprising training a neural network that extracts image features as outputs of one or more neural layers of the neural network (see paragraph 0052 above).
	Regarding claim 14, Wang discloses wherein the deep learning does not operate on manually identified image features (see figure 7, Wang discloses the extracted features are CNR’s which are not manually identified).
Regarding claim 16, as discussed Wang discloses machine learning and neural networks. Wang does not explicitly disclose that the machine learning is updated an additional medical images are stored in the archive having received image quality ratings via the image quality rating dialog, however machine learning is well known to be continually updating based on the new inputs coming in to which the Examiner declares official notice. The motivation would be to constantly be learning new information as is the norm with neural networks. 
Regarding claim 17, Wang discloses wherein the deep learning further uses metadata about the images as inputs to the neural network (see paragraph 0052, the trained learning agent 60 takes the CNRs…and patient metadata to derive a DIQS that indicates the quality for each image), the metadata about the images including one or more of: image modality, reason for examination, and patient background stored in the archive (see paragraph 0052, in addition DIQS is associated with the patients clinical information stored in patient metadata).

	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669